Citation Nr: 0732966	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In September 2007, the veteran submitted a private 
psychological evaluation report, dated in August 2007, which 
was pertinent to his claim for service connection for post-
traumatic stress disorder (PTSD).  No waiver of review of 
that evidence by the agency of original jurisdiction has been 
submitted and therefore referral to the RO of evidence 
received directly by the Board is required.  38 C.F.R. § 
20.1304.  Since the case is being remanded, the RO will have 
the opportunity to consider the evidence submitted to the 
Board in September 2007.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


REMAND

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from September 1970 to April 1972, with 
service in the Republic of Vietnam from July 5, 1971 to 
December 2, 1971.  His Military Occupational Specialty (MOS) 
was as a pay specialist, and he received the National Defense 
Service Medial, the Vietnam Service Medal, and the Armed 
Forces Expeditionary Medal.  The veteran's personnel records 
reflect that while he was in Vietnam, he was attached to the 
13th Finance Unit.  

Current treatment records show that the veteran has been 
diagnosed with PTSD.  In addition, upon a review of the 
evidence of record, the veteran has provided information 
regarding his alleged stressors.  In this regard, the veteran 
contends that growing up, he was never exposed to guns, and 
that upon his arrival in Vietnam at Long Binh, there were 
rocket and mortar explosions at the base which scared him.  
The veteran observes that he was assigned to the 13th Finance 
at Phu Tai and that upon his first night, his unit was 
operating under a "red alert" and that the sergeant in 
charge of his barracks could not respond due to his 
drunkenness.  According to the veteran, his unit had a very 
high level of drug abuse and he was asked by his unit 
sergeant to tie his arm as he shot heroin.  The veteran 
further notes that he was traumatized when he constantly saw 
body bags being brought to the morgue, which was next to his 
office.  He also reports trauma as he worked on the financial 
reports for those who had died.  Moreover, the veteran 
indicates that every third night, he was asked to be a tower 
guard, guarding the perimeter, and on those nights, he could 
not sleep due to fear.  According to the veteran, on one 
occasion while he was performing guard duty, he heard shots 
and learned that a tower guard 300 yards away from him was 
shot and killed.  In his Travel Board hearing, dated in May 
2007, the veteran specifically noted that he had to duck in 
order to avoid the bullets "flying right over his head."  
On another occasion, a tower guard was stabbed in front of 
him.  In the veteran's Travel Board hearing, he also reported 
that his unit was subjected to weaponry fire, to include 
mortar and rocket attacks.      

Some of the veteran's alleged stressors are inherently 
unverifiable, such as being asked by his sergeant to tie his 
arm as he shot heroin.  That is, anecdotal experiences of 
this type simply cannot be verified independently.  See Cohen 
v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").  
However, as to the allegation of being exposed to hostile 
weaponry fire while on the Army base in Phu Tai and upon his 
arrival in Vietnam at Long Bin, the United States Court of 
Appeals for Veterans Claims held in Pentecost v. Principi, 16 
Vet. App. 124 (2002), that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Board finds that there 
is sufficient information already of record to determine if 
such attacks occurred while the veteran was at Phu Tai and 
Long Bin.  Accordingly, the RO must provide a summary of the 
veteran's claimed in-service stressors, to include the 
information he provided at his Board hearing, and copies of 
the available service personnel records, showing service 
dates, duties, and units of assignment, to the Joint Services 
Record Research Center (JSRRC) for the purpose of verifying 
the veteran's alleged in-service stressors.

The Board also notes that in the May 2007 Travel Board 
hearing, the veteran stated that he was currently receiving 
treatment for his PTSD at the Portland VA Medical Center 
(VAMC).  In this regard, although the evidence of record 
includes a psychiatry consultation report, dated in July 
2004, and a VA examination report, dated in June 2005, from 
the Portland VAMC, there are no additional records from the 
Portland VAMC.  Inasmuch as the VA is on notice of the 
existence of additional records, these record should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
from the Portland VAMC. 

2.  The RO must prepare a written summary 
of all the stressors claimed by the 
veteran to have led to the onset of his 
PTSD using any and all information 
regarding the veteran's claimed stressors 
previously provided by him or others, to 
include being exposed to weaponry fire, 
including mortar and rocket attacks while 
at Phu Tai and Long Bin, witnessing a 
fellow soldier being stabbed, and being 
close to a tower guard when he was shot 
and killed.  This summary, along with a 
copy of the veteran's DD Form 214, his 
service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressors.  If 
additional information from the veteran is 
found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the RO from 
the veteran.  If the veteran does not 
respond, no further input from the 
USAJSRRC need be sought.   

3.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there must 
be prepared by the RO a written report 
detailing the nature of any inservice 
stressful event(s), verified by the 
USAJSRRC or through other documents.  If 
no stressor is verified, that should be so 
stated in such report.

4.  If and only if one or more of the 
veteran's alleged in-service stressors is 
verified, the RO must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in- 
service stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?  If so, 
is it at least as likely as not (50 
percent or greater probability) that the 
veteran's PTSD is causally linked to a 
verified in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.

5.  Lastly, the RO must readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  The RO must address 
all evidence received after the issuance 
of the last SSOC.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



